Ethridge, J.,
delivered the opinion of the court.
One Joe Stien contracted with I. C. Garber to erect a hotel building located in the city of Greenwood, and thereafter Garber entered upon the work and afterwards assigned the contract to the Greenwood Bank & Trust Company and gave an order to Stien, the owner, to pay over to the Greenwood Bank & Trust Company all payments of money due from time to time under the contract. After-wards Garber contracted Avith various .parties for material and labor for the said building. From time to time the *780work was approved under the contract by tbe architect and moneys paid to Garber, which were deposited in the bank; Garber giving his notes to the bank for money from time to time and depositing the checks made to him for the .work to his account. During the life of the contract Garber became bankrupt, and when the circumstances of his financial condition became known, and after the assignment to the bank above stated, the various parties who had furnished material served notice on the owner of the building of their respective claims. Thereupon the owner filed his bill in chancery tendering the money still due under the contract in the court, making the Greenwood Bank & Trust Company and the Delta Lumber Company and other parties interested parties to the suit. The GreenAvood Bank & Trust Company filed its answer to said suit, making its answer a cross-bill against the materialmen and other defendants, and the Delta Lumber Company filed its ansAver and made its answer a cross-bill against the GreenAvood Bank & Trust Company, and the other materialmen did likewise. The chancellor’s decree upheld the contention of the Greemvood Bank & Trust Company and directed the money paid in court to be paid to it from AAdiich judgment the Delta Lumber Company appeals here.
We think this cause is controlled by the case of Spengler v. Stiles-Tull Lbr. Co., 94 Miss. 780, 48 So. 966, 19 Ann. Cas. 426. The court below held in accordance with these views, and its holding is supported by evidence, and the cause is affirmed.

Affirmed.